Devens, J.
On both the material questions involved, there was evidence which should have been submitted to the jury.
The plaintiff did not appear to have been in the position of one who at his own risk voluntarily assumes an exposed position not intended for passengers. Gahagan v. Boston & Lowell Railroad, 1 Allen, 187. Todd v. Old Colony Railroad, 3 Allen, 18, and 7 Allen, 207. Hickey v. Boston & Lowell Railroad, 14 Allen, 429. He had been promised that the train should stop at Monroe station, and was justified in making proper preparations to leave the car there. It was a flag station, where the stop would ordinarily be very short, and the difficulty of extricating himself from a crowd, so great as to have overflowed the seats, passageways and platforms, and even invaded the roof, was evidently considerable. He did not fail in due care, if his conduct was that of a reasonably prudent man, and whether it was so under all the circumstances in which he was placed was a question of fact. It could not be held as matter of law that he was careless, because, as the train approached Munroe, he rose from his seat, endeavored to make his way to the door, in order to leave the car, and, having reached the platform, there fell or was pushed out by the surging crowd which had occi pied it. Barden v. Boston, Clinton & Fitchburg Railroad, 121 Mass. 426. Maguire v. Middlesex Railroad, 115 Mass. 239.
Upon the inquiry whether the defendant had negligently and improperly managed its train, by reason whereof the injury to *373the plaintiff had occurred, there was also evidence of such a character that the court could not rulé conclusively in its favor.
Having agreed to stop at Munroe, the defendant failed to bring its train to a full stop there. Whether it failed to do so by reason of any disturbance from the crowd which had overloaded its cars, or whether it so checked the speed of the train that it deemed that passengers could safely leave the train, and in tended they should do so, does not clearly appear. But the failure to stop the cars fully may have been an act of negligence which occasioned the injury to the plaintiff, who, as he fell or was pushed, clung for a short distance to the car, until he could sustain himself no longer.
If the injury to the plaintiff was occasioned by the surging of a crowd which could not be controlled, or by the fact that such a crowd interfered with and prevented the proper management of the train, it was also a subject of consideration whether appropriate precautions had been taken by the defendant to guard against a day of excitement, when confusion might be reasonably anticipated from the presence of great numbers of people, and to prevent them from occupying positions which might be attended with danger to others as well as to themselves, or which might disturb the proper working of the trains.

New trial ordered.